DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicants have cancelled claims 1-42.
Election/Restrictions
Previously withdrawn claims 59-61 are rejoined in response to the allowance of independent claims 43-44.  
Claims 43-62 are presently under examination.
Response to Arguments
Claim Rejections - 35 USC § 103
The rejection of claims 43-58 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamauchi et al. (hereafter Yamauchi) in view of Cameron et al. (US2012/0149894 Cameron), Boukhnikachvili et al. (hereafter Boukhnikachvili), Schulze et al. (IDS 10/19/2018; Reference #5) and further in view of Shimizu et al. (US20110250262A1), is withdrawn in response to Applicant’s amendment to the claims, and the attached Examiner’s amendment.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Sappenfield on 01/20/2022.
The application has been amended as follows: 
43.	(Currently amended)  A method of producing a particle comprising a first lipid or sterol, a second lipid or sterol and an anionic agent comprising: 
(a) combining [[a]] said second lipid or sterol with an alcohol to form a second lipid or sterol solution in said alcohol, wherein said alcohol is free of said first lipid or sterol; 
	(b) adding said second lipid or sterol solution in said alcohol of step (a) to said first lipid or sterol, thereby causing a concentration of said alcohol in said first lipid or sterol to increase from 0% to up to no more than 40% (v/v) as more of said second lipid or sterol solution in said alcohol of step (a) is added to said first lipid or sterol ; and 
(c) combining the solution of the second lipid or sterol and the first lipid or sterol of step (b) with a complex-anionic agent comprising (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation, (ii) a cationic lipid, in an amount sufficient for a complex to form, and (iii) an anionic agent, 


44.	(Currently amended)  A method of producing a particle comprising a first lipid or sterol, a second lipid or sterol and an anionic agent comprising: 
(a) combining in an acidic aqueous solution (i) a modified lipid which prevents particle aggregation during lipid-anionic agent particle formation and (ii) a cationic lipid, in an amount sufficient for a complex to form; 
(b) combining the complex of step (a) with an anionic agent; 
(c) combining a neutral aqueous solution with the complex-anionic agent of step (b) to form a complex-anionic agent aqueous suspension; 
(d) combining [[a]] said second lipid or sterol with an alcohol to form a second lipid or sterol solution in said alcohol, wherein said alcohol is free of said first lipid or sterol; 
(e) adding said second lipid or sterol solution in said alcohol to said first lipid or sterol, thereby causing a concentration of said alcohol in said first lipid or sterol to increase from 0% to up to no more than 40% (v/v) as more of said second lipid or sterol solution in said alcohol of step (d) is added to said first lipid or sterol ; and
(f) combining the solution of the second lipid or sterol and the first lipid or sterol of step (e) with the complex-anionic agent aqueous solution of step (c), 
thereby producing a particle comprising a first lipid or sterol, a second lipid or sterol and an anionic agent. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699